Citation Nr: 1227315	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-18 839A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for rhinosinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for benign positional vertigo, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1987; from February 1991 to March 1991; from February 2003 to August 2005; and from March 2007 to July 2008, with additional periods of active duty for training (ACDUTRA) and Reserve service.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was subsequently transferred to the jurisdiction of the St. Paul, Minnesota RO, at the request of the Veteran. 

The March 2009 rating decision granting service connection for rhinosinusitis awarded a 30 percent disability evaluation, effective July 28, 2008 (the day following the Veteran's separation from active duty).  The Veteran perfected a timely appeal with respect to the assigned rating in May 2009.  By rating decision dated in June 2011, however, the RO proposed to decrease the assigned rating from 30 percent to 10 percent.  By rating decision dated in August 2011, the rating was formally reduced to 10 percent, effective November 1, 2011.  However, as will be discussed in greater detail below, the Board finds that a disability evaluation of 50 percent throughout the appeal period is appropriate.  In light of this grant, the Board finds that a discussion of the propriety of the reduction is not necessary.  

The Veteran perfected an appeal of the denial of service connection for anxiety.  Service connection for anxiety was then granted by an October 2010 rating action (a full grant of the benefit).  The Board no longer has jurisdiction over this issue.  

The claims folder reflects that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and renal insufficiency in September 2008, just 2 months after his discharge from active service in July 2008.  The record further reflects diagnoses of "borderline" sleep apnea and a neurological disorder manifested by numbness in the right cheek.  The aforementioned neurological disorder was also noted 2 months subsequent to the Veteran's discharge.  However, the medical evidence of record also suggests that both of these disorders may be caused or worsened by a service-connected disability, including rhinosinusitis.

In addition, the Veteran has been diagnosed with hypertension, which was found to be "at least as likely as not" related to the Veteran's service during a VA general medical examination in February 2009.  

The Veteran submitted November 2010 private treatment records suggesting that his service-connected left ear hearing loss has increased in severity and that right ear hearing loss first manifested 20 years ago, after he entered active duty.  

The issues of entitlement to service connection for GERD, renal insufficiency, a neurological disorder manifested by tingling in the right side of the face, sleep apnea and hypertension (on direct and secondary bases), as well as entitlement to an increased rating for left ear hearing loss and an application to reopen a claim of service connection for right ear hearing loss, have not been adjudicated by the RO and are not inextricably intertwined with the current appeal.  Therefore, they are referred to the agency of original jurisdiction (AOJ) for appropriate disposition.  

The claim for an increased rating for benign positional vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDING OF FACT

The Veteran's service-connected rhinosinusitis is characterized by nasal polyps and symptoms most closely approximating constant sinusitis with headaches, pain, and tenderness of affected sinus, as well as purulent discharge after repeated surgeries.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for rhinosinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513-6522 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the claim for a higher disability rating is a "downstream" issue in that it  arose from an initial grant of service connection.  Prior to the March 2009 rating decision awarding service connection for rhinosinusitis, the RO issued a letter in September 2008 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  [In any event, the Board notes that the Veteran was also notified of the evidence necessary to substantiate a claim for an increased rating by correspondence dated in June 2009.]  
Regarding VA's duty to assist, the RO obtained all identified and available post-service medical records, and secured examinations in furtherance of the Veteran's claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  In addition, the VA examinations obtained in this case are sufficient, as they provided medical information necessary to apply the appropriate rating criteria.  

As will be discussed in greater detail below, the highest schedular rating allowable for rhinosinusitis is being awarded.  The Veteran has not alleged, and indeed the evidence does not show, entitlement to an extraschedular rating for service-connected rhinosinusitis.  Thus, any further evidentiary development is not warranted.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, supra.

Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Under the Rating Schedule, the extent to which the Veteran's service-connected disability affects his ability to function under the ordinary conditions of daily life is determined, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, the Board will evaluate the Veteran's claim as one for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  In this case, as noted above, the RO did find that the assignment of staged ratings was warranted; however, the Board concludes that the symptoms associated with the Veteran's service-connected rhinosinusitis have not changed significantly throughout the appeal and that a uniform rating is therefore warranted.

The Veteran's rhinosinusitis has been rated under Diagnostic Code 6513-6522.  Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

The Veteran is also rated under Diagnostic Code 6513 for ethmoid sinusitis.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.  

Under this formula, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

The evidence shows that the Veteran underwent a surgical procedures for his sinusitis in 2004.  A record dated in May 2008 reflects reports of pain and pressure in the area of the right maxillary sinus.  The right maxillary sinus was tender to palpation.  A second evaluation, also dated in May 2008, reflects reports of facial pain and pressure, with purulent discharge.  The Veteran had not used antibiotics recently.  An intranasal examination showed polypoid growth.  A nasal endoscopy confirmed the presence of polyps, as well as mucopurulence and thick drainage.  The diagnosis was chronic sinusitis.  The Veteran was prescribed a 2 week course of antibiotics and a 5 day course of steroids.  

On follow up in June 2008, the Veteran's symptoms had improved, although minimally.  He was prescribed another 2 week course of antibiotics to combat his infection.  In July 2008, the Veteran underwent a surgical procedure to remove his nasal polyps and drain his sinuses.    

A VA clinical evaluation in October 2008 showed that the Veteran's symptoms were improved, but that he still required frequent nasal irrigation and treatment with nasal sprays to avoid decreased nasal airflow and headaches.  No polyps were noted on examination.  

On VA general medical examination in February 2009, the Veteran still had drainage on a weekly basis, with right-sided pressure and congestion.  An intranasal examination showed yellow-tinged mucus with no evidence of polyps or active infection with purulence.  The examiner did note that the Veteran's sinusitis was chronic and that he would continue to require intermittent treatment.  

In April 2009, the Veteran reported increased nasal obstruction on the right side, as well as increased drainage, pressure and pain.  He had right-sided headaches 2 to 3 times a day.   He again reported right-sided sinus pain in May 2009.  
In August 2009, the Veteran reported increased pressure and evidence of purulent discharge.  An intranasal examination showed rhinitis, right greater than left.  A nasal endoscopy showed no evidence of polyps; however, there was purulent discharge in the ethmoid sinuses.  A two-week course of antibiotics and a 5 day course of steroids was prescribed.  The Veteran was also counseled on the use of his prescribed nasal sprays.  

The Veteran underwent a VA examination in March 2010.  There was no history of osteomyelitis or incapacitating episodes of sinusitis.  However, the Veteran did report congestion, sneezing, and occasional breathing difficulty.   Nasal polyps were observed on examination; however, there was no evidence of active sinusitis.  

An October 2010 facial MRI showed mucosal thickening in the paranasal sinuses, although no tenderness to palpation had been noted on examination.  A November 2010 sinus CT scan showed that the thickening noted the previous month had worsened and that the left maxillary sinus outlet was occluded.  The Veteran was prescribed another course of antibiotics and steroids to treat his sinusitis.  

The Veteran underwent another VA examination in June 2011.  The claims folder was not available; thus, only computerized VA records were reviewed.  The Veteran reported that he used nasal spray 4 to 5 times per week with some relief.  He had not been hospitalized or had surgery for his sinusitis since his March 2010 examination.  He could not breathe through both nostrils at the same time.  He did report a constant yellowish discharge.  There was no crusting, although there was pressure around the area of the sinuses, producing mild headaches.  He estimated 2 to 3 episodes of active sinusitis each year, with no incapacitating episodes.  No nasal obstruction, including polyps, was noted on examination.  There was also no evidence of active infection, including tenderness to palpation, purulent discharge, or crusting.  

In a July 2011 statement, the Veteran indicated that his sinuses were always sore, even if he did not react to palpation over the sinuses.  His pain was mostly right-sided and his right cheek was always numb.  He reported that he had constant purulent discharge and that he was refusing antibiotics because he feared that he would develop immunity to them.  His nasal sprays did provide some relief, although only temporarily.  He coughed mucus from his lungs each morning.  One of his nasal passages always felt obstructed.  He also reported that he struggled to get through each day and had no energy, although he could not determine whether this was due to his sinusitis or his anxiety disorder.  

A September 2011 private treatment record noted another active sinus infection, with reports of pressure, headache, congestion, and purulent discharge.  The Veteran reported onset 7 months prior and reported that this symptoms were "constant."  Intranasal examination was essentially normal with the exception of a swollen and red middle meatus mucosa; however, polypoid regrowth in the ethmoid sinus was noted on nasal endoscopy.  The Veteran was prescribed antibiotics for active sinus infection.  In a statement dated in November 2011, the Veteran's private physician noted a belief that the Veteran should be entitled to a disability evaluation of 50 percent "on each side for both his maxillary and ethmoid sinuses" based on his history of surgery in 2004 and 2008.  

The highest schedular evaluation under Diagnostic Code 6522 is 30 percent for the presence of nasal polyps.  The Board finds that the evidence of record establishes the presence of chronic polypoid growth; thus, a disability evaluation of 30 percent is warranted under Diagnostic Code 6522.  

A rating of 50 percent for sinusitis is available under Diagnostic Code 6513.  However, there is no evidence that the Veteran has had chronic osteomyelitis following any surgery, nor has the Veteran so contended.  Accordingly, the Board concludes a 50 percent rating for sinusitis on the basis of chronic osteomyelitis is not met.  That leaves the question of whether the Veteran has symptoms approximating constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 

The evidence in this case does not clearly show constant sinus infections.  It appears that the Veteran can go several months without an active infection.  However, it is clear that symptoms of drainage, obstruction, pain and headaches are constant, as evidenced by the frequency with which the Veteran requires treatment with nasal sprays and irrigation.  In addition, the Veteran does suffer several sinus infections each year, which are characterized by headaches, pain, and tenderness.  Moreover, a number of treatment records refer to evidence of purulent discharge despite the Veteran's surgeries in 2004 and 2008.  The Veteran has credibly testified as to the frequency and severity of his sinus infections, as well as their impact on his daily life.  Even when he does not have an active sinus infection, he is still required to treat himself with nasal sprays twice a day and nasal irrigation 4 times a day in order to keep his symptoms at bay.  When affording the Veteran the benefit-of-the-doubt, the evidence suggests that the Veteran's total disability picture is more severe than a 10 percent rating or, indeed, even a 30 percent rating, for rhinosinusitis-and, in fact, more nearly approximates the requirements for the next higher rating of 50 percent throughout the appeal period.  This is the highest schedular evaluation available for sinusitis.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's service-connected rhinosinusitis warrants a rating of 50 percent from July 28, 2008, the date of the award of service connection.  

Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's rhinosinusitis results in frequent periods of hospitalization or in marked interference with employment.  Id.  Although the Veteran asserts that he experiences a lack of motivation and energy, he has been unable to attribute those symptoms specifically to his rhinosinusitis.  The Veteran also indicated in a July 2011 statement that he had been laid off, but did not attribute that to any service-connected disability.   The evidence does not indicate that the schedular criteria do not compensate for average impairments in earning capacity resulting from service-connected disability.

In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence that he is currently unemployed, he has not claimed to be unemployable as a result of his service-connected rhinosinusitis-nor does the other evidence of record show.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) & Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial disability evaluation of 50 percent from July 28, 2008 for rhinosinusitis is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the RO granted service connection for benign positional vertigo in a rating decision issued on January 4, 2011.  Later that year, the RO received private treatment records documenting ongoing treatment for increasingly severe symptoms of vertigo.  Also, in a November 2011 statement, the Veteran discussed his continued dizziness, light-headedness, and severe spins.  After construing this submission liberally, the Board finds that it constitutes a Notice of Disagreement with the initial 10 percent disability rating assigned in the January 2011 rating decision.  See 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (filings must be read "in a liberal manner" or "sympathetically" to the veteran).  

Consequently, the Board finds that there remains outstanding a claim for an initial disability rating in excess of 10 percent for service-connected benign positional vertigo.  Thus, the matter must be remanded for the issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c).  See also Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected benign positional vertigo.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


